—In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Alexander D. Gregor as a candidate in a primary election to be held on September 11, 2001, for the nomination of the Republican Party as its candidate for the public office of Member of the Town Council, Town of Southampton, the appeal is from a final order of the Supreme Court, Suffolk County (Lifson, J.), dated August 9, 2001, which, after a hearing, granted the petition.
Ordered that the final order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the petitioner has demonstrated that several signatures were collected by the wife of the subscribing witness, who is not a member of the Republican Party, and that the subscribing witness did not witness those signatures. Therefore, the Supreme Court properly found that the designating petition was not in compliance with Election Law § 6-132. Ritter, J. P., S. Miller, H. Miller, Smith and Townes, JJ., concur.